871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Brad WILLIAMS, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 89-3045.
United States Court of Appeals, Federal Circuit.
March 14, 1989.

Before EDWARD S. SMITH, BISSELL and MICHEL, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on October 12, 1988, docket No. DC34438810202, dismissed, as not within the board's jurisdiction, Brad Williams' (Williams) petition for appeal alleging both that the Department of the Air Force failed to timely process a worker's compensation claim and that it failed to comply with a union agreement concerning Williams' right to representation.  On the basis of the administrative judge's opinion, dated March 25, 1988, the board's decision is affirmed.